DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-11 are exactly identical Figures 1-11 shown in US Patent No. 9,863,412 (cited below in the prior art rejections as Blackburn, US 2014/0147300) sharing a common assignee (Gast Manufacturing Inc.) with the instant application and so should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses that the claim is directed to a sound attenuation assembly to reduce the sound generated by a rocking piston compressor or a rocking piston pump. However, the claim has been amended to include structural elements of a rocking piston compressor/pump and so it is unclear how these elements (such as pistons and cylinders) serve as part of the sound attenuation assembly since it is the sound generated by these elements that is being muffled by the sound attenuation assembly. 
It is recommended that claim 1 is amended to clarify that the sound attenuation assembly is for a rocking piston compressor/pump wherein said rocking piston compressor/pump comprises the claimed pump/compressor elements and the sound attenuation assembly comprises sound attenuation elements (sound attenuation chamber and silencers).
Claim 3 recites the limitation "the base" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation: “the base is a spacer plate of a vacuum pump.” Firstly, it is unclear if the spacer plate belongs to a vacuum pump that is separate from the rocking piston pump mentioned in parent claim 1 or if it is the same as the rocking piston pump. Secondly, it is unclear if this limitation should be interpreted as the spacer plate being originally designed for a vacuum pump but is being utilized in this sound attenuation assembly. For purposes of examination, this limitation will be interpreted as: “further comprising a spacer plate.” 
 Claims 2-6 and 8-11 are also rejected by virtue of their dependence on a rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2014/0147300) in view of Caciolari (US 5,443,371)Regarding Claim 1:In Figures 1-5C Blackburn discloses a sound attenuation assembly, comprising: a first rocking piston assembly (57) operably connected to a first cylinder (27); a second rocking piston assembly (58) operably connected to a second cylinder (28); a valve plate body (23) comprising a first valve plate (24) coupled to a second valve plate (25) by a crossover passageway (26), wherein the first valve plate (24) proximate the first cylinder (as seen in Figure 2), and wherein the second valve plate (25) proximate the second cylinder (as seen in Figure 2); a first head (21) arranged over the first valve plate (24) and comprising a first intake port and a first exhaust port (any of the ports 37, 38, 40a and 40b on head 21 may serve as intake or exhaust ports, see paragraph [0079]); a sound attenuation chamber (96, see paragraph [0080]) operably connected to and arranged proximate the second valve plate (arranged proximate to the second valve plate 25 as seen in Figure 5B); wherein the sound attenuation chamber (96) is configured to reduce sound for a rocking piston compressor or a rocking piston pump (the disclosure is directed to sound attenuation in a rocking piston compressor or a rocking piston pump as mentioned in paragraph [0002]. It is known that sound attenuation chambers such as 96 would aid in sound reduction).Blackburn further discloses that silencers (mufflers) may be attached to ports of the compressor/pump (see paragraph [0096]) but remains silent regarding a first silencer operably disposed in the sound attenuation chamber.However, In Figures 1-3 Calciolari discloses a sound attenuation assembly (see Figure 1), comprising: a sound attenuation chamber (chamber within muffler 3) and, a first silencer (noise suppressor 1) operably disposed in the sound attenuation chamber (see Figure 1), the sound attenuation chamber (muffler 3, known function of a muffler is sound reduction) and the first silencer (the first silencer 1 functions as a noise suppressor thereby reducing noise) are configured to reduce sound for a compressor (see column 3, lines 9-30).
Hence, based on Calciolari’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a first silencer of the type taught by Calciolari (i.e., noise suppressor 1, henceforth referred to as FS) within Blackburn’s sound attenuation chamber (i.e., within Blackburn’s sound attenuation chamber 96 that may easily be modified in size and shape to permit attachment of the first silencer in the manner the sound suppressor is disposed within Calciolari’s suction muffler 3) such that the noise suppression provided by the modified sound attenuation device would exceed that of Blackburn’s original conventional sound attenuation device (see Calciolari’s column 3, lines 9-30).Regarding Claim 3:In Figures 1-5C Blackburn discloses a sound attenuation assembly, further comprising a spacer plate (head 22 has a bottom portion that forms a spacer plate). Regarding Claim 8:In Figures 1-5C Blackburn discloses a sound attenuation assembly, further comprising a second attenuation chamber (91, see paragraph [0080]) operably connected to the first valve plate (24, see paragraph [0080]), the first valve plate comprising an inlet (for example inlet covered by valves 71 or 82, see paragraph [0079]) and an outlet (for example outlet covered by valves 71 or 82, see paragraph [0079]) that are in communication with the cylinder (see Figure 2).Regarding Claim 10:In Figures 1-5C Blackburn discloses a sound attenuation assembly, wherein the sound attenuation chamber (96) is selectably removable from the second valve plate (the sound attenuation chamber 96 is formed in head 22 which is removable from the second valve plate 25 by removing screws as seen in Figure 2). 
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2014/0147300) in view of Caciolari (US 5,443,371)  in further view of Nelson et al. (herein Nelson) (US 4,370,104)Regarding Claims 2 and 5:Blackburn fails to disclose a second silencer. However, in Figures 1-3, Nelson discloses a compressor (10) wherein a second silencer (discharge muffler 56) is disposed (via pipe 54, 61) in series with a first silencer (65) (series flow evident from Figures 1 and 3), the second silencer is proximate an exhaust port (proximate exhaust port at 52 via pipe 54) (per claim 2) and is disposed external to a sound attenuation chamber (external to sound attenuation chamber 71) (per claim 5). Hence based on Nelson’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included a second silencer connected externally to Blackburn’s exhaust port (exhaust port in second head 22, see paragraph [0079]) in the manner taught by Nelson, since doing so would further enhance the sound reduction by increasing the sound attenuation. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2014/0147300) in view of Calciolari (US 5,443,371) in further view of Mori (US 6,312,232).
Regarding Claim 9:Blackburn as modified by Calciolari substantially discloses all the claimed limitations but is silent regarding a second silencer disposed in the second attenuation chamber.However, in Figures 1-4 Mori discloses a sound attenuation assembly (37), comprising: a sound attenuation chamber (34), a silencer (resonance suppressing apparatus 50) operably disposed in the sound attenuation chamber (see Figure 2), the sound attenuation chamber (muffler 34, known function of a muffler is sound reduction) and the silencer (the silencer 50 “functions as a resonance suppressing apparatus, a pulse frequency converting apparatus, and a pulse absorbing apparatus” thereby reducing noise, see column 5, lines 20-22 and column 9, lines 59-65) are configured to reduce sound for a compressor (compressor 40, see Figure 1).Hence, based on Mori’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a second silencer of the type taught by Mori (i.e., resonance suppressing apparatus 50, henceforth referred to as SS) within Blackburn’s second sound attenuation chamber (i.e., within Blackburn’s second sound attenuation chamber 91 that may easily be modified in size and shape to permit attachment of the second silencer in the manner the sound suppressor is disposed within Mori’s discharge muffler 37) such that the noise suppression provided by the modified sound attenuation device would include resonance suppression and pulse absorption, thereby further enhancing noise reduction (see Mori’s column 5, lines 20-22 and column 9, lines 59-65). 
Claims 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (herein Nelson) (US 4,370,104) in view of Calciolari (US 5,443,371)Regarding Claim 12 (pressure application alternative):In Figures 1-4 Nelson discloses a sound attenuation assembly  (45, 56, 65) capable of reducing sound in a rocking piston compressor (10), comprising: a valve plate (42) proximate a cylinder (37), the valve plate (42) comprising an inlet (inlet at inlet plenum 51) and an outlet (outlet at outlet plenum 52) that are in communication with the cylinder; a sound attenuation chamber (chamber within suction muffler 65, i.e., chamber within 71 and 69, henceforth referred to as 71) operably connected to the valve plate (via 61 and 45), the sound attenuation chamber (71) having an inlet port (88, 86) and an outlet port (73); and a spacer plate (45) interposed between the sound attenuation chamber (71) and the valve plate (42), wherein the spacer plate (45) defines a chamber (51) for air and is arranged between the sound attenuation chamber and the valve plate (as seen in Figure 3).Nelson fails to disclose a first silencer operably connected to the sound attenuation chamber, wherein the first silencer is operably connected to the inlet port for a pressure application.However, In Figures 1-3 Calciolari discloses a sound attenuation assembly (see Figure 1), comprising: a sound attenuation chamber (chamber within muffler 3) and, a first silencer (noise suppressor 1) operably connected to an inlet port (12) of the sound attenuation chamber (see Figure 1), the sound attenuation chamber (muffler 3, known function of a muffler is sound reduction) and the first silencer (the first silencer1 functions as a noise suppressor thereby reducing noise) are configured to reduce sound for a compressor i.e., a pressure application (see column 3, lines 9-30).Hence, based on Calciolari’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated a first silencer of the type taught by Calciolari (i.e., noise suppressor 1, henceforth referred to as FS) within Nelson’s sound attenuation chamber (i.e., within Nelson’s muffler 65 and connected to its inlet port 86 and attached in the manner the sound suppressor is disposed within Calciolari’s suction muffler 3) such that the noise suppression provided by the modified sound attenuation device would exceed that of Nelson’s original conventional sound attenuation device (see Calciolari’s column 3, lines 9-30).Regarding Claim 15:,Nelson as modified by Calciolari discloses the sound attenuation assembly, further comprising a second silencer (discharge muffler 56) mated onto (via pipe 54) and disposed external to the spacer plate (as seen in Figure 3) and disposed in series with the first silencer (series flow evident from Figures 1 and 3).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blackburn (US 2014/0147300) in view of Calciolari (US 5,443,371) in further view of Marshall et al. (herein Marshall) (US 6,840,746).Regarding Claim 11:Blackburn as modified by Calciolari substantially discloses all the claimed limitations but is silent regarding the sound attenuation chamber comprising foam. However, in Figures 1-2, Marshall discloses a sound attenuation assembly (muffler 250) with a sound attenuation chamber (262) further comprising sound dampening foam (acoustic foam 266) at least partially engulfing a first silencer (254, 272) and at least partially filling the sound attenuation chamber (as seen in Figure 2).Hence, based on Marshall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated acoustic foam to at least partially engulf the added first silencer within Blackburn’s sound attenuation chamber (in the manner taught by Marshall) such that the acoustic foam would partially fill the sound attenuation chamber wherein the acoustic foam would dampen the sound entering the compressor. 
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (herein Nelson) (US 4,370,104) in view of Calciolari (US 5,443,371) in further view of Marshall et al. (herein Marshall) (US 6,840,746).Regarding Claim 16:Nelson as modified by Calciolari substantially discloses all the claimed limitations but is silent regarding the sound attenuation chamber comprising foam. However, in Figures 1-2, Marshall discloses a sound attenuation assembly (muffler 250) with a sound attenuation chamber (262) further comprising sound dampening foam (acoustic foam 266) at least partially engulfing a first silencer (254, 272) and at least partially filling the sound attenuation chamber (as seen in Figure 2).Hence, based on Marshall’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have incorporated acoustic foam to at least partially engulf the added first silencer within Nelson’s sound attenuation chamber (in the manner taught by Marshall) such that the acoustic foam would partially fill the sound attenuation chamber wherein the acoustic foam would dampen the sound entering the compressor. 
Allowable Subject Matter
Claims 17, 19, 20 and 24 are allowed.
Claim 17 discloses the assembly steps: removing a prepositioned head from a valve plate; positioning a spacer plate over the valve plate after removing the prepositioned head; positioning a sound attenuation chamber to the spacer plate after positioning the spacer plate. 
Blackburn fails to disclose a spacer plate located between the valve plate and the prepositioned head and so adding these steps would require hindsight reconstruction. 
Nelson fails to disclose a prepositioned head as claimed here that would have to be removed for assembly. Nelson’s spacer plate (45) is located immediately adjacent to the valve plate (42) and so there is no step of removing a prepositioned head. 
Claims 19, 20 and 24 are also allowable as they depend on an allowable claim. 
Claims 4, 6 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 4 and 21 discloses a spacer plate and its associated structural arrangement with respect to the second valve plate and the sound attenuation chamber. Blackburn and Nelson both fail to disclose a spacer plate of this structural configuration. 
Claim 22 discloses additional valve plates and rocking pistons which are not anticipated by Nelson. Claim 22 is further dependent on claim 12 wherein claim 12 includes the limitation: “a spacer plate interposed between the sound attenuation chamber and the valve plate, wherein the spacer plate defines a chamber for air and is arranged between the sound attenuation chamber and the valve plate.” This limitation in claim 12 is not fully anticipated by Blackburn since Blackburn fails to disclose a spacer plate arranged in this manner. 
Claims 6 and 23 are also allowable as they depend on an allowable claim.
Response to Arguments
Applicant' s arguments with respect to the pending claims have been considered but are moot because the arguments do not apply to any of the new grounds of rejection being used in the current office action.
With respect to claim 12, the spacer plate has been anticipated by Nelson as described above. Furthermore, Nelson’s spacer plate (45) is located between the valve plate (42) and the sound attenuation chamber (71) as viewed in Figure 3 as broadly interpreted since the pipe (61) interconnects these elements in the claimed order. Please note that this rejection can be overcome by stating that the spacer plate abuts the valve plate and the sound attenuation chamber.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746